Notice of Pre-AIA  or AIA  Status
Claims 1-4, 6-10, 12-16 and 18 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.          The information disclosure statement (IDS) submitted on 12/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Response to Amendment
4.       The amendment filed on December 22, 2021 has been entered and considered by the examiner.
By the amendment, claims 1-2, 4, 6-8, 10, 12-14, 16 and 18 are amended. In light of the amendment made, the 101 and prior art rejection is still maintained. 


Response to 101 Arguments

Applicant arguments
The claimed invention applies the judicial exception that reflects an improvement to a technology or field.
The Applicant submits the claimed invention applies the judicial exception to provide an improvement to the field of collaborative forecasting, and specifically Hybrid Forecasting Competition (HFC).

Examiner response
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional element of 


Response to prior art Arguments
Applicant's arguments filed 12/22/2021 have been fully considered. Applicants' arguments regarding the newly added limitations are addressed in the rejection below. New art is added. See office action.                     
                      

Claim Rejections - 35 USC §101

6.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.        Claims 1-4, 6-10, 12-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-4 and 6 are directed to system or machine that falls on one of statutory category.
Claims: 7-10 and 12 is directed to method or process.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 7 and 13 recites:
for a given forecasting question related to an event, performing supervised topic modeling of user rationales to discover topics discussed between users of the crowdsourcing platform, wherein each user rationale comprises text supplied by a user, via the crowdsourcing platform, with an initial forecast of the event and an explanation of reasoning behind the initial forecast of the event;
selecting topics that vary in agreement with a consensus opinion on the forecasting question;
producing a forecasting rationale model of user rationales, wherein the forecasting rationale model is produced from a combination of a plurality of variables related to users of the crowdsourcing platform and the selected topics;
aligning the selected topics in the discussion with one of two sides of a debate; 
determining a relationship between the plurality of variables; 
generating a prediction of each user’s performance in making the initial forecast using the relationship between the plurality of variables;
based on the generated predictions, selecting top performing users and their user rationales, wherein one or more top performing users and their user rationales are selected for each of the two sides of the debate;
and combining the revised forecasts. 


For the given forecast question, a person in the ordinary skills of the art can perform the above using mental steps using pen and paper. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element of sharing the user rationales of only the top performing users with other users of the crowdsourcing platform, thereby reducing cognitive load on the other users of the crowdsourcing platform allowing the other users that revise their initial forecasts in response to the shared forecasting user rationales from the top performing users, resulting in revised forecasts; and outputting a forecast of the event is more accurate in its ability to forecast the event than the initial forecasts are generic computer functions of sending/reporting data or as insignificant extra-solution activity. The additional elements of processors and non-transitory computer-readable medium are recited at a high-level of generality (i.e., as a generic processor performing a generic computer components) such that it amounts no more than mere instructions to apply the exception using a generic computer component. (See MPEP § 2106.05(f))Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The use of crowdsourcing platform for structuring rationales for collaborative forecasting between user did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment. (i.e., "implementation via computers") The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 

i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Sharing and outputting are generic computer functions of sending/reporting data or as insignificant extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors and non-transitory computer readable medium to perform the forecasting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (See MPEP § 2106.05(f)) The use of crowdsourcing platform for structuring rationales for collaborative forecasting between user did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment. (i.e., "implementation via computers") The claims are not patent eligible.

Claim 2, 8 and 14 further recites wherein the plurality of variables comprises data related to users forecasting abilities, data related to difficulty of individual forecasting problems (IFPs), and data related to the topics in the discussion of the users rationale. These limitations are recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering.  Claim 2, 8 and 14 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 2, 8 and 14 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 3, 9 and 15 further recites wherein the one or more processors further perform an operation of predicting how each user will perform on each IFP. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. Claim 3, 9 and 15 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 3, 9 and 15 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 4, 10 and 16 further recites wherein the one or more processors further perform operations of:
generating a plurality of user profiles and IFP profiles; modeling the topics in the discussion of the users’ rationales in relation to the plurality of user profiles and IFP profiles; and learning more accurate user profiles from the users rationales based on the modeling. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. Claim 4, 10 and 16 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 4, 10 and 16 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 6, 12 and 18 further recites wherein the forecasting rationale model is formulated as a probabilistic matrix factorization graphical model with Bayesian priors defining the relationship between the plurality of variables. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in 



8.      Claim 13-16 and 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 16 recites “A computer program product, …comprising computer readable instructions…” which is directed to a computer program or software per se, which is a non-statutory subject matter. In other words, it is directed to a computer program itself, not a process occurring as a result of executing the program, a machine programmed to operate in accordance with the program nor a manufacture structurally and functionally interconnected with the program in a manner which enables the program to act as a computer component and realize its functionality. Additionally, the "computer readable instructions stored on a non-transitory computer-readable medium" as claimed and described in specification also does not exclude it being software.


Claim Rejections - 35 USC § 103
9.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.         Claims 1-3, 7-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al.(PUB NO: US 20170316324 A1), hereinafter Barrett in view of Doran et al. (“Deep Neural Ranking 

Regarding claim 1, 7 and 13
Barrett teaches the system comprising:
one or more processors and a non-transitory computer-readable medium having executable instructions encoded thereon such that when executed, the one or more processors perform an operation of: (see para 62-63 and fig 2- The computer readable media 218 can be used to store data or to store components that are operable by the processor 216 or instructions that are executable by the processor 216 to perform various functions as described herein. The computer readable media 218 can store various types of instructions and data, such as an operating system, device drivers, etc.)

producing a forecasting rationale model of user rationale, wherein the forecasting rationale is produced from a combination of a plurality of variables related to users of the crowdsourcing platform and the selected topics;(see para 37-39-Computerized forecasting of influenza epidemics, as one example, is subject to a variety of difficulties. For example, each flu season varies in timing and intensity, new virus strains are introduced, surveillance data may not be available, and the rate of occurrence can depend on a variety of variables (biological, behavioral, climate factors). Many forecasting models make certain assumptions regarding the events. For example, for infectious disease, the models may make assumptions regarding disease transmission, effect of control measures, etc. Forecasting complex events, such as the spread of an epidemic, e.g., using input from multiple data sources. The data sources can include computerized sources, users, experts, or other entities. Example implementations of the present disclosure can utilize such input in conjunction with surveillance and/or other types of data to improve forecasting models of epidemic spread and other complex events. The user can also modify forecasts and save them as his or her own predictions ("individualized forecasts") of how the epidemic will progress, in some implementations.  Also see figures 8 and 9)

Examiner note: Examiner consider how the epidemic will progress as the forecasting question to generate a computerized forecasting model from the combination of variety of variables (biological, behavioral, climate factors) based on input and topic from the multiple user for making assumption regarding the events such as disease transmission. Crowdsourcing platform used to collect data from a large number of users. The present invention collect data from different users such as google users, twitter and they form the crowdsourcing platform by integrating user-provided data with machine-generated forecasts to develop better predictive models. 

determining a relationship between the plurality of variables;(see para 37-the rate of occurrence can depend on a variety of variables (biological, behavioral, climate factors. see para 183 and fig 19- FIG. 18 shows an example system model. The system model depicts various entities and the relationships between them. This model is kept simple by including only the relevant entities and relationships.
            
sharing the user rationales of the top performing users with other users of the crowdsourcing platform; (see para 78- In some implementations, the client 304 can permit users 242 to rank the forecasts generated by the system in order of likelihood of occurrence, such as by dragging visual representations (e.g., graphs) of the system-generated forecasts into slots within an interface associated with different ranks. The MBE 306 can aggregate results of rankings from multiple users and use the results to modify system forecasting operations, as discussed in further detail herein, e.g., with reference to FIG. 20 or blocks 468, 654, 722, 828, or 914. See also para 97-forecasts provided by one user can be included in the data provided to that user or to another user for evaluation. See para 178-183- FIG. 15 shows the ranked results. The system can express the rankings, e.g., as a permutation of the set of predictions. The permutation can be processed, e.g., using machine-learning techniques as described above. In some examples, rankings and individual forecasts predicted by a user are not visible to other users. In some examples, users can view aggregate data, e.g., in the form of visualizations or summary tables. In some examples, modification of at least one data point results in a new forecast. The forecast provided by the user can then be used to revise backend models, e.g., disease model 144, to make more accurate predictions, e.g., if the user has made consistently good predictions in the past (see, e.g., blocks 908 and 912. See para  203-In some examples, the system includes leaderboard to drive competition among users to make better predictions.).  and

combining the revised forecast and outputting a forecast of the event that is more accurate in its ability to forecast the event than the initial forecasts. (See para 74-The analytics component 322 can generate a consolidated (e.g., final) forecast output based on the forecasting model outputs and user feedback. See para 106-process 634 can include using information from multiple forecasts to provide a combined forecast that can have improved accuracy compared to forecasts in some prior schemes.)

Barrett does not teach a system for structuring rationales for collaborative forecasting between users of a crowdsourcing platform or a given forecasting question related to an event, performing supervised topic modeling of user rationales to discover topics discussed between users of the crowdsourcing platform, wherein each user rationale comprises text supplied by a user, via the crowdsourcing platform, with an initial forecast of the event and an explanation of reasoning behind the initial forecast of the event; based on the generated predictions, selecting top performing users and their user rationales, wherein one or more top performing users and their user rationales are selected for each of the two sides of the debate; selecting topics that vary in agreement with a consensus opinion on the forecasting question; aligning the selected topics in the discussion with one of two sides of a debate; reducing cognitive load on the other users of the crowdsourcing platform that revise their initial forecast in response to the shared rationales from the top performing users, resulting in revised forecasts.

In the related field of invention, Doran teaches a system for structuring rationales for collaborative forecasting between users of a crowdsourcing platform, (see page 2 and fig 1- We thus suggest a deep 

for a given forecasting question related to an event, performing supervised topic modeling of user rationales to discover topics discussed between users of the crowdsourcing platform, (see fig 1 and page 4 Given multiple predictions on the outcome of a question from multiple forecasters, we apply a siamese neural network to identify, for all pairs of predictions submitted by unique forecasters. Also see page 7 - Examples of questions from the IARPA forecasting tournament and topics)

Examiner note: Barrett teaches wherein the neural network is the supervised model so the combination of Barret and Doran teaches the above limitation. See Barrett para 154-The user-provided data may be combined with the system-generated predictions using machine learning and data analytics methods, e.g., supervised or unsupervised learning methods. Example types of computational models that can be used to analyze or process the user-provided data can include, but are not limited to, at least one of the following: neural networks (NNs), gradient-boosted NNs, deep neural networks (DNNs). 


wherein each user rationale comprises text supplied by a user, via the crowdsourcing platform, with an initial forecast of the event and an explanation of reasoning behind the initial forecast of the event;(see page 4-5 and fig 1- Given multiple predictions on the outcome of a question from multiple forecasters, we apply a siamese neural network to identify, for all pairs of predictions submitted by unique forecasters, which of the two is more likely to be closer to the true outcome. The network additionally considers the latent topics within the question text to establish relationships between forecasters and the topics they make predictions over. In doing so, we seek to provide the neural ranker with topical  Questions greatly varied in terms of subject but were always related to determining if, when, or how a political, geographical, social, or economic event would occur in the future)


Examiner note: Examiner consider multiple predictions on the outcome of a question from multiple forecasters before applying a siamese neural network as the initial forecast of the event. 

selecting topics that vary in agreement with a consensus opinion on the forecasting question; (see page 7-8 Questions greatly varied in terms of subject but were always related to determining if, when, or how a political, geographical, social, or economic event would occur in the future. Question also carried a brief but detailed description and links to news articles and on-line sources for a forecaster to begin investigations. The responses to each question are constructed so that the actual outcome will always correspond to exactly one of the responses. For example- Will the United Nations Security Council pass a new resolution concerning Iran by 1 April 2012? 1. Yes, a new resolution will be passed 2. No, a new resolution will not be passed) 

aligning the selected topics in the discussion with one of two sides of a debate; (see page 7 and fig 1 -For example- Will the United Nations Security Council pass a new resolution concerning Iran by 1 April 2012? 1. Yes, a new resolution will be passed 2. No, a new resolution will not be passed)

based on the generated predictions, selecting top performing users and their user rationales, wherein one or more top performing users and their user rationales are selected for each of the two sides of the debate;(see fig 1 and see page 4-5 -We introduce a new crowd aggregation technique based on a novel ranking of forecasters who have provided a series of predictions for a particular question as illustrated in   All pairs of forecasts made by unique forecasters are passed into a deep siamese network that will evaluate which of the two forecasts are most likely to be closer to the true event outcome. The tournament graph is processed through the INCR-INDEG algorithm to induce a ranking of forecasters by their comparative ability to provide better predictions)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computerized event-forecasting system as disclosed by Barrett to include a system for structuring rationales for collaborative forecasting between users of a crowdsourcing platform or a given forecasting question related to an event, performing supervised topic modeling of user rationales to discover topics discussed between users of the crowdsourcing platform, wherein each user rationale comprises text supplied by a user, via the crowdsourcing platform, with an initial forecast of the event and an explanation of reasoning behind the initial forecast of the event; based on the generated predictions, selecting top performing users and their user rationales, wherein one or more top performing users and their user rationales are selected for each of the two sides of the debate; selecting topics that vary in agreement with a consensus opinion on the forecasting question; aligning the selected topics in the discussion with one of two sides of a debate as taught by Doran in the system of Barrett in order to develop a forecast aggregation model that integrates topical information about a question, meta-data about a pair of forecasters, and their predictions in a deep siamese neural network that decides which forecasters' predictions are more likely to be close to the correct response. A ranking of the forecasters is induced from a tournament of pair-wise forecaster comparisons, with the ranking used to create an aggregate forecast. (See Abstract, Doran)



The combination of Barret and Doran does not teach reducing cognitive load on the other users of the crowdsourcing platform that revise their initial forecast in response to the shared rationales from the top performing users, resulting in revised forecasts.

In the related field of invention, Mellers teaches reducing cognitive load on the other users of the crowdsourcing platform that revise their initial forecast in response to the shared rationales from the top performing users, resulting in revised forecasts; (See page 2-Three aspects of intelligence seem most relevant to geopolitical forecasting.  The second is cognitive control (also known as cognitive reflection). Someone with greater cognitive control has the ability to override seemingly obvious.  see page 5-7 Forecasters could enter their initial forecast or update their prior forecast until the resolution of the outcome. Also see Figure 3. Average scores for 100 best forecasters (black) and 100 worst forecasters (gray) defined after the close of the first 25 questions. Actively open-minded thinking, was significantly related to standardized Brier score accuracy, Thus, we had partial support for the second hypothesis that flexible and open-minded cognitive styles predicted forecasting accuracy.)

Examiner note: The best forecasters scored higher on both intelligence and political knowledge than the already well-above-average group of forecasters. The best forecasters had more open-minded cognitive styles. And while making predictions, they spent more time deliberating and updating their forecasts. Examiner consider the worst forecasters are the other users. The best forecaster influence the worst forecaster by updating their initial forecast and thus reducing the cognitive load of the other users since they are not required to analyze every other participant's rationale. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computerized event-forecasting system as disclosed by Barrett and Doran to include reducing cognitive load on the other users of the crowdsourcing platform that taught by Mellers in the system of Barrett and Doran in order to develop a profile of the best forecasters; they were better at inductive reasoning, pattern detection, cognitive flexibility, and open-mindedness. They had greater understanding of geopolitics, training in probabilistic reasoning, and opportunities to succeed in cognitively enriched team environment. (See Abstract, Mellers)



Regarding claim 2, 8 and 14
Barrett further teaches wherein the plurality of variables comprises data related to users forecasting abilities, data related to difficulty of individual forecasting problems (IFPs), and data related to the topics in the discussion of the users' rationales. (Figures 8 and 9; see para 198-202-Apart from the models based on traditional surveillance data sources, new models have been developed using novel data sources such as climate data, using digital data sources such as Google search keywords, Twitter, HealthMap, and table reservation data available through OpenTable APIs to forecast Influenza-like Illness (ILI) case counts. Additionally, systems have been developed which make forecasts by combining multiple data streams. Various examples herein permit collecting data from, e.g., microbiologists, pharmacists, field experts, physicians, and nurses regarding future epidemic activity. However, reliable forecasting of influenza epidemics is challenging for at least the following reasons: (i) each flu season exhibits variations in timing and intensity with respect to the previous year's outbreaks; (ii) non-availability of reliable surveillance data; and (iii) the incidence rate depends on climatic, behavioral (contact patterns, age groups) and biological factors (immunity etc.), which are difficult to account for. [corresponds to the data related to difficulty of individual forecasting problems (IFPs)] In some examples herein, user data are collected, e.g., ranking and individual forecasting as discussed herein with reference to FIG. 12. Various examples determine epidemic forecasts based on several factors which 

Examiner note: Different user data is collected to determine the epidemic forecast based on several factors such as type of disease, geographical region, different data source and forecast model. 

Regarding claim 3, 9 and 15
Barrett further teaches wherein the one or more processors further perform an operation of predicting how each user will perform on each IFP. (see para 165-In some implementations, the user-provided data may be weighted based on individual users or groups of users, or characteristics thereof, or accounts associated therewith, or characteristics thereof. For example, if input from a particular user has been more accurate than average (e.g., if the user has predicted an actual future occurrence more closely, or predicted the future occurrence with a tolerance more frequently, than an average across multiple users), the input from that user may be weighted to have a greater impact on the final forecast. Similarly, if a user has been less accurate than average, the input from that user may be weighted to deemphasize the input. See para 201-202 for IFP forecasting)



11.           Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Barrett et al. (PUB NO: US 20170316324 A1), hereinafter Barrett in view of Doran et al. (“Deep Neural Ranking for Crowdsourced Geopolitical Event Forecasting”, 2018) and further in view of Mellers et al. (“The Psychology of Intelligence Analysis: Drivers of Prediction Accuracy in World Politics”, 2015) and still further in view of Wanke et al. (PUB NO: US 20190099653 A1), hereinafter Wanke.

Regarding claim 4, 10 and 16
The combination of Barrett, Doran and Mellers does not teach generating a plurality of user profiles and IFP profiles; modeling the topics in the discussion of the users’ rationales in relation to the plurality of user profiles and IFP profiles; and learning more accurate user profiles from the users’ rationales based on the modeling.

In the related field of invention, Wanke teaches generating a plurality of user profiles and IFP profiles; (see para 250-252 and see fig 10A- For instance, in such instances, when various patterns are formed, the system may learn these patterns, determine the presence of bias, or other factors of import, and/or predict a likely manner in which the user will behave, and the level of confidence may be given to the predicted outcome, such as from 0.0, not very likely to 1.0 almost completely certain. The system may be configured for receiving information with regard to a plurality of users, which information may include identifying information, social circle information, as well as social media engagement information. Likewise, the system may present one or more users to a series of questions, such as via an automated interview process, the responses to which may be used to characterize the user and/or generate a user profile thereof. SEE PARA 294- Inference engine may then run a predictive analysis on the pattern data so as to make one or more predictions as to what and/or how the user's score and/or behavior should be, such as if it were free from bias, and if the system determines the behavior is not free from bias, one or more corrective measures may be implemented.)

Examiner note: Examiner consider the user or individual  profiles as the user profiles and the various factors that influence the presence of bias within the individual as the IFP profiles. 

modeling the topics in the discussion of the users' rationales in relation to the plurality of user profiles and IFP profiles; (see para 250-251- In certain instances, the collected data may be subjected to 

and learning more accurate user profiles from the users' rationales based on the modeling. (See para 221- the judge and competitors have been identified through their user profile and social network as being friends, and these factors may be considered by the writhing, e.g., A/I module in determining bias. See para 243-Accordingly, as can be seen with respect to FIG. 9A, an important aspect of the system is an Artificial Intelligence (A/I) module that includes one or more of a learning or training platform or engine and an analytics or inference platform or engine. In one instance, the learning platform includes a processing engine that is configured for taking known data, running a learning or training protocol on the data, and developing one or more organizing rules therefrom, such as rules for weighing data and/or determining bias and/or making one or more predictions. In various instances, the inference engine is configured for continuously running sometime prior to, during, and/or sometime after an event, and functions with the purpose of improving the accuracy of the event results, such as for the event itself and/or for one or more participants thereof, such as by improving the accuracy of the evaluating, scoring, and/or judging, for instance, by correcting for and/or eliminating bias in the use of the system.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computerized event-forecasting system as disclosed by Barrett, Doran and Mellers to include generating a plurality of user profiles and IFP profiles; taught by Wanke in the system of Barrett, Doran and Mellers in order to determine possible patterns of behavior that could be affecting the degree of freedom in the user scoring behaviors and running predictive analysis on the pattern data so as to make one or more predictions as to what and/or how the user's score and/or behavior should be, such as if it were free from bias, and if the system determines the behavior is not free from bias, one or more corrective measures may be implemented. A variety of corrective measures may be implemented so as to correct for possible bias and to ensure better accuracy in scoring the performers and/or their performances.  (See para 294-295)



12.           Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Barrett et al. (PUB NO: US 20170316324 A1), hereinafter Barrett in view of Doran et al. (“Deep Neural Ranking for Crowdsourced Geopolitical Event Forecasting”, 2018) and further in view of Mellers et al. (“The Psychology of Intelligence Analysis: Drivers of Prediction Accuracy in World Politics”, 2015) and still further in view of Shan et al. ("Generalized probabilistic matrix factorizations for collaborative filtering" 2010.), hereinafter Shan.

Regarding claim 6, 12 and 18
The combination of Barrett, Doran and Mellers does not teach wherein the forecasting rationale model is formulated as a probabilistic matrix factorization graphical model with Bayesian priors defining the relationship between the plurality of variables.
In the related field of invention, Shan teaches wherein the forecasting rationale model is formulated as a probabilistic matrix factorization graphical model with Bayesian priors defining the relationship between the plurality of variables. (see Introduction - In this paper, we propose generalized PMFs (GPMFs) based on the following three questions: First, are the prior distributions used in PMF and BPMF suitable, or is it possible to get a better prediction and a simpler algorithm with different priors? PMF assumes a diagonal covariance for the Gaussian prior, implying independent latent features; BPMF maintains a distribution over all possible covariance matrices) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computerized event-forecasting system as disclosed by Barrett, Doran and Mellers to include wherein the forecasting rationale model is formulated as a probabilistic matrix factorization graphical model with Bayesian priors defining the relationship between the plurality of variables as taught by Shan in the system of Barrett, Doran and Mellers in order to develop new families of PMF models to address the questions along with efficient approximate inference algorithms for learning and prediction. Through extensive experiments on movie recommendation datasets, we illustrate that simpler models directly capturing correlations among latent factors can outperform existing PMF models, side information can benefit prediction accuracy, and accounting for row/column biases leads to improvements in predictive performance. (See Abstract, Shan)


Conclusion

13.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 

14.           Claims 1-4, 6-10, 12-16 and 18 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190066133 A1 COTTON 
Discussing the computer-implemented system and method for providing data science as a service (DSaaS) using a real time data prediction contest. Participants in the real time data prediction contest are permitted to execute and submit algorithms, utilize third party data sources, and utilize sub-contests to generate data predictions for the data prediction contest.
US 9461876 B2 Van Dusen et al.
Discussing the method for concept-based management of categorizations or classifications to organize a commonplace, enhancing the navigability of very large information bases by providing in-depth sub-categorization of terminology bases, providing users with incentives to be creative, protecting crowd sourced contributions, managing searches for what is known either within, or in some accessible location outside of it, and establishing communities associated especially with the concepts, or its narrow categories, and particularly in Intellectual Property..
US 20170061341 A1 Haas et al.
Discussing a method for leveraging the infrastructure and worker pools of existing crowd sourcing platforms, the disclosed invention automates macrotask scheduling, evaluation, and pay scales.
15.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/PURSOTTAM GIRI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147